FILED
                              NOT FOR PUBLICATION                           OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUIS VERDU-DEGREGORIO,                            No.   15-73323

               Petitioner,                        Agency No. A206-262-982

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Luis Verdu-Degregorio, a native and citizen of Spain, petitions pro se for

review of the Department of Homeland Security’s (“DHS”) final administrative

removal order finding Verdu-Degregorio removable as an alien convicted of an

aggravated felony, after expedited removal proceedings pursuant to 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1228(b). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

claims of due process violations. Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.

2004). We deny in part and dismiss in part the petition for review.

      Verdu-Degregorio does not challenge the DHS’s determination that he has

been convicted of an aggravated felony that renders him removable under 8 U.S.C.

§ 1227(a)(2)(A)(iii). See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(issues not raised in an opening brief are waived).

      To the extent that Verdu-Degregorio contends that he did not knowingly

waive his right to appeal his removal order and request withholding of removal, his

due process claim fails because he does not explain how his due process rights

were violated in his signing of the waiver, nor did he establish any resulting

prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

and prejudice to prevail on a due process claim).

      To the extent that Verdu-Degregorio is collaterally attacking his underlying

state criminal conviction, we lack jurisdiction to consider this claim. See Ramirez-

Villalpando v. Holder, 645 F.3d 1035, 1041 (9th Cir. 2010) (holding that petitioner

could not collaterally attack his state court conviction on a petition for review of an

agency decision).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                     15-73323